255 F.3d 1153 (9th Cir. 2001)
STEVE GARVEY, Petitioner-Appellant,v.THOMAS T. ROBERTS, Arbitrator; MAJOR LEAGUE BASEBALL PLAYERS ASSOCIATION, Respondents-Appellees.
Nos. 00-56080, 98-55263
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed July 11, 2001

1
On Remand from the United States Supreme Court, D.C. No. CV-97-05643-WJR


2
Before: Stephen Reinhardt, and Michael Daly Hawkins, Circuit Judges, and Ronald M. Whyte.1

ORDER

3
The case is remanded to the district court for further proceedings consistent with the decision of the United States Supreme Court in Major League Baseball Players Association  v. Steve Garvey, 121 S. Ct. 1724 (2001).



Notes:


1
 Honorable Ronald M. Whyte, United States District Judge for the Northern District of California, sitting by designation.